United States Court of Appeals
                      For the First Circuit

No. 13-1922

                 DANNY EMANUEL GUERRA-MARCHORRO,

                           Petitioner,

                                v.

              ERIC H. HOLDER, JR., ATTORNEY GENERAL,

                           Respondent.


              PETITION FOR REVIEW OF AN ORDER OF THE

                   BOARD OF IMMIGRATION APPEALS


                              Before

                       Lynch, Chief Judge,

               Kayatta and Barron, Circuit Judges.


     Randy Olen on brief for petitioner.
     Ann Carroll Varnon, Office of Immigration Litigation, Civil
Division, Department of Justice, Stuart F. Delery, Assistant
Attorney General, and Nancy E. Friedman, Senior Litigation Counsel,
on brief for respondent.



                          July 29, 2014
             BARRON, Circuit Judge.      Petitioner Danny Emanuel Guerra-

Marchorro,     a   citizen   of   Guatemala,   applied   for   asylum   and

withholding of removal in November of 2009.         The Immigration Judge

denied the application on a number of grounds in May of 2011, and

the Board of Immigration Appeals affirmed summarily on July 5,

2013.   Guerra now petitions for review of the Board's summary

affirmance. Because we are reviewing a summary affirmance, we look

to the underlying opinion of the Immigration Judge.            Herbert v.

Ashcroft, 325 F.3d 68, 71 (1st Cir. 2003). And because we conclude

that the record provides sufficient support for a key factual

finding the Immigration Judge made, we must deny the petition.

             To secure relief, an asylum applicant must show he is

"unable or unwilling" to return to his home country because of

"persecution or a well-founded fear of persecution" that is "on

account of" his "race, religion, nationality, membership in a

particular     social    group,   or   political   opinion."    8   U.S.C.

§ 1101(a)(42)(A).       Guerra seeks to make this showing on the basis

of his testimony at his hearing before the Immigration Judge, and

we accept that testimony because the Immigration Judge found it to

be credible.       Palma-Mazariegos v. Gonzales, 428 F.3d 30, 33 (1st

Cir. 2005).

             The testimony shows that Guerra's parents emigrated from

Guatemala to the United States when Guerra was seven years old,

that Guerra's parents left him to live with his grandparents, and


                                       -2-
that in the years that followed Guerra had several frightening

encounters with the Mara Salvatrucha gang.         The testimony further

shows that, over time, Guerra came to believe his grandparents

could no longer keep him safe and that he left for the United

States at the age of sixteen because he feared the gang would kill

him.

            The Immigration Judge found the evidence of the gang's

threats    and   attacks   serious   but   insufficient   to   support   the

statutorily required showing of "persecution."            The Immigration

Judge also ruled that the "social group" Guerra claimed to belong

to -- "abandoned Guatemalan child[ren] lacking protection from gang

violence" -- was not one the asylum statute recognized.             Guerra

challenges each of those conclusions on appeal, but we need not

consider them.     That is because we find sufficient record support

for a further finding by the Immigration Judge that Guerra barely

addresses in his brief -- namely, that Guerra failed to "establish

a viable nexus" between the "persecution" he identifies and the

"particular social group" to which he claims to belong.1


       1
      Before   the  Immigration   Judge,   Guerra   also   asserted
"persecution" on the basis of "political opinion," but he did not
raise that issue before the Board of Immigration Appeals, and so we
do not consider it. Ahmed v. Holder, 611 F.3d 90, 97 (1st Cir.
2010) (explaining that arguments not made before the Board "may not
make their debut in a petition for judicial review"). The same is
true of Guerra's claim for relief under the Convention Against
Torture.   Kho v. Keisler, 505 F.3d 50, 52 n.1 (1st Cir. 2007)
(holding that the Court is without jurisdiction to consider a
Convention Against Torture claim that was not pursued before the
Board).

                                     -3-
            This "nexus" requirement arises from the language in the

asylum statute that requires an applicant to show persecution "on

account of" an enumerated ground.       8 U.S.C. § 1101(a)(42)(A)

(emphasis added).     To make that showing, the petitioner must

"provide sufficient evidence to forge an actual connection between

the harm and some statutorily protected ground."        Hincapie v.

Gonzales, 494 F.3d 213, 218 (1st Cir. 2007).   The statutory ground

need not have been the "sole motivation for the persecution," but

the petitioner must provide "'evidence from which it is reasonable

to believe that the harm was motivated [in part] by a protected

ground.'"   Sompotan v. Mukasey, 533 F.3d 63, 69-70 (1st Cir. 2008)

(quoting In re S-P-, 21 I&N Dec. 486, 490 (BIA 1996)) (alteration

in original).    We have explained that, in general, "[e]vents that

stem from personal disputes are . . . not enough to show the

required nexus."    Sompotan, 533 F.3d at 71; see also INS v. Elias-

Zacarias, 502 U.S. 478, 483 (1992) (individual claiming asylum on

political opinion grounds must show persecution by guerrillas

"because of that political opinion, rather than because of his

refusal to fight with them").

            Despite the importance of this "nexus" requirement,

Guerra does not offer a satisfactory explanation of how he meets

it.   He does describe his reasons for fearing what the gang would

do to him if he were to return to Guatemala.       But he does not,

either in his brief or in his testimony, directly state that the


                                 -4-
gang has targeted him, or will target him, because of his claimed

status as an "abandoned" child.            Rather, to the extent Guerra's

testimony addresses the gang's reasons for targeting him, it

identifies motivations unrelated to that claimed status.

             For example, Guerra claims at one point that the gang

targeted him "because I knew [the gang members] and because I was

dating the girlfriend of one of the gang members," but those are

motivations unconnected to his purported status as an abandoned

child.      The same is true of Guerra's statements that the gang

targeted him because he opposed the gang and refused to join it.

And while Guerra recounts three specific and serious incidents in

which gang members threatened or attacked him, his testimony does

not show the gang members even knew his parents had emigrated.

Instead, Guerra testified that these incidents convinced him that

if he stayed in Guatemala, the gang members might kill him,

"[b]ecause over there, the gangs, if you know they're gang members

and you're not part of them, they kill you" -- a motivation for the

gang's action that is again not tied to Guerra belonging to the

claimed social group.

             In light of this record, we have no basis to disturb the

Immigration Judge's nexus finding, which is one of fact and thus

must   be   reviewed   under   the   "highly    deferential"   substantial

evidence standard.      Hincapie, 494 F.3d at 218.         Applying that

standard, we cannot overturn the finding because nothing in "the


                                     -5-
record . . . compels the conclusion that" the alleged persecution

is "because of" Guerra's membership in a claimed particular social

group, rather than for some other reason. Elias-Zacarias, 502 U.S.

at 483.   Instead, the record shows that, at most, Guerra presented

"no   evidence    other   than    his    own   speculation"   to   forge   the

statutorily required "link."         Khalil v. Ashcroft, 337 F.3d 50, 55

(1st Cir. 2003); see also Sugiarto v. Holder, 586 F.3d 90, 95-96

(1st Cir. 2009) (holding that substantial evidence supported the

BIA's finding of no nexus where record contained no evidence

supporting petitioner's stated belief she had been targeted because

of her religion).

           This same analysis requires that we also deny Guerra's

petition to review the Board's summary affirmance of the denial of

his request for withholding of removal.            That form of relief is

available, in some circumstances, when an application for asylum

would be barred.     Compare 8 U.S.C. § 1231(b)(3)(A) (requirements

for withholding of removal), with id. § 1158(a)(2) (exceptions to

asylum eligibility).          But applicants for such relief must still

show that their "life or freedom would be threatened . . . because

of" their connection to the "social group" to which they claim to

belong.     8    U.S.C.   §    1231(b)(3)(A).      Thus,   here,   too,    the

Immigration Judge's factual finding about the lack of a nexus binds

us.

           Accordingly, we deny the petition for review.


                                        -6-